Case 20-10268 Doc     109 Filed 12/10/20 Entered    12/10/20 16:09:08
           Desc     Main Document           Page   1 of 4
Case 20-10268 Doc     109 Filed 12/10/20 Entered    12/10/20 16:09:08
           Desc     Main Document           Page   2 of 4
Case 20-10268 Doc     109 Filed 12/10/20 Entered    12/10/20 16:09:08
           Desc     Main Document           Page   3 of 4
Case 20-10268 Doc     109 Filed 12/10/20 Entered    12/10/20 16:09:08
           Desc     Main Document           Page   4 of 4
